BAROUS, J.
This is an action by appellees against appellant to recover damages for personal injuries sustained by Mrs. Diamond as the result of her slipping and falling on snow and ice at Sixth and Austin streets in the city of Waco. On the occasion of the accident Mrs. Diamond had gone to town on a street car, and, after alighting therefrom onto the safety zone, she attempted to cross to the sidewalk, and, in doing so, slipped on the ice, fell, and broke her arm.
Appellees alleged that on December 20, and 21, 1929, approximately fifteen inches of snow fell- in the city of Waco, and that appellant negligently permitted same to remain on the street crossings and particularly at the safety zone on Sixth and Austin streets until *1050Tuesday, December 24th; that during said time the snow was worked up and squeezed against the safety zone where it formed a slippery ice pack the height of the safety zone sloping toward the street; that after she alighted from the street car she started across to the sidewalk and when she stepped on the ice she slipped and fell and broke her arm. That appellant negligently permitted the ice to remain against the safety zone and negligently failed to have same removed therefrom.
In response to special issues'the jury found, among other things, that the street on Sixth and Austin adjacent to the safety zone where Mrs. Diamond alighted from the car was not in a reasonably safe condition; that appellant failed to exercise ordinary care to keep same in a reasonably safe condition; that same was negligence which was a proximate cause of the injuries; that by the exercise of ordinary care appellant could have discovered the unsafe condition of said street and by the exercise of ordinary care could have removed the frozen ice and snow from the safety zone so as to make the street in a reasonably safe condition; that- it was negligence for appellant not to have discovered said condition, and that said negligence was the proximate cause of the injury; that Mrs. Diamond was entitled to $700 damages for injuries sustained and §50 doctors’ bill.
Appellant presents twelve propositions for review. By its propositions, 1, 2, .3, 4, 5, 8, 9, 10, and 11, appellant presents the general contention that the trial court erroneously overruled its general demurrer and a'special exception in the nature of a general demurrer and its request for a peremptory instruction and its motion to sot the findings of the jury aside, because there was no evidence or pleading to support same. Its contention being that under no phase of the pleadings or evidence were appellees entitled to recover.
 Appellant’s general theory being that the record shows that the snowstorm and the continued. severe cold spell following same was of such an unprecedented nature for this section of Texas, it was not required to use any more effort than it did to remove the snow and ice from said safety zone, and that it was not in any way responsible for the condition existing which caused the snow and ice to accumulate on the street adjacent to said safety zone. Its further general contention is that Mrs. Diamond was as a matter of law guilty of contributory negligence in attempting to go directly across from the safety zone to the sidewalk instead of walking from its end to the place for pedestrians to cross the street and then to the sidewalk. We overrule these propositions. Appellees specifically alleged that appellant negligently allowed snow and ice to remain on the street between the safety zone and the curb and permitted same to pack against the safety zone so that same formed a slippery condition from the safety zone toward the street where she alighted and attempted to cross. She alleged that the place was on one of the busiest thoroughfares of the business and shopping district of the city.
The evidence shows • without dispute that the place where the injury occurred was in the heart of the shopping district and on one of the busiest thoroughfares of the city. On Friday niglyt and Saturday, December 21st, from ten to fifteen inches of snow fell in Waco, which was followed by an extremely cold spell. The snow remained on the streets until .■ December 24th. Appellant had constructed at Sixth and Austin streets where the injury occurred, as well as at other busy corners in the city, a concrete safety zone three and one-half to four feet wide, twenty to forty feet long, six to nine inches high, lacking five feet of reaching the crossing where pedestrians were to cross from one street to another. It was used for pedestrians in alighting from or getting on street cars. Straight across from the safety zone to the sidewaik was about twelve feet. As a result of the heavy snow, the vehicles in going up and down the street packed the ice and snow against the curb and against the side of the safety zone. The snow ceased falling about 3 o’clock Saturday afternoon, December 21st. The injury occurred about 9:30 a. m. December 24th. It was the general custom, known to the officials of appellant that passengers alighting from the street car ordinarily went straight across to the sidewalk. Mrs. Diamond testified that when she alighted from the street ear at the time she received the injury,. she started directly across from the safety zone to the sidewalk; that as she stepped off her foot slipped on the ice and she fell and broke her arm; that after she had fallen she noticed that the snow had frozen until it was a solid 'block of ice against the safety zone angling from the top of the zone, sloping toward the sidewalk; that she had been riding the street cars for many years, and that she and other passengers had universally gone from the safety zone straight across the street to the sidewalk; that she did not notice or see the condition of the ice being packed against the safety zone until she had fallen.
Appellant had in its employ at said time on its street force about eighty-five men. Its manager -and street foreman testified they realized on Monday morning that the snow was not going to melt, and, in order to protect the pedestrian travel in the business district of the city, they put four men to work on Austin avenue beginning at Third street and instructed them to clean the street crossings up to Ninth street and to clean the snow and ice from the safety zones and clean a path from the safety zones to the sidewalk. *1051Tlie men were to pile the snow and ice and the city then used its trucks to haul same away. The men testified that they were instructed to and did begin at Third street and worked out Austin avenue and cleaned the snow from the safety zone and made a path across to the sidewalk. They further testified that they reached Sixth and Austin street on Monday night and Mrs. Diamond testified that, when she came to town on Tuesday morning, the day of the accident, they were working at Eighth and Austin. The street foreman testified that he instructed the men to clean the snow away from the safety zone and supposed that they had done so; that he inspected some of them and saw it was done, but that he did not inspect the one at Sixth and Austin where the injury occurred. The workmen testified they cleaned the snow and ice from the safety zone. Mrs. Diamond testified that the snow and ice had not been removed from said ’safety zone, but that it was at the time ,she fell packed against it in such a slippery condition that it caused her to fall. The accident occurred about seventy hours after the snow ceased falling. We think the testimony was sufficient to show that the city manager and street foreman of appellant knew and realized the dangerous condition that the snow caused, and also that it was necessary for the city to use some precautionary measures to protect the pedestrian travel in the business section of the city, and that they did undertake to relieve said situation and instructed the street force to remove the snow and ice obstruction from the safety zone in question. The evidence is also sufficient to support the jury’s finding" that the street force did not remove said snow and ice from the safety zone in question, and that their failure to perform this task was negligence which proximately caused the injury.
By reason of our climatic conditions this state has had few, if any, cases involving the liability of a municipality for permitting snow and ice to remain upon its streets and sidewalks. The general rule governing municipalities is well stated in City of Dallas v. Maxwell (Tex. Com. App.) 248 S. W. 667, 670, par. 1, 27 A. L. R. 927, as follows: “A municipality is charged with the duty of exercising ordinary care to so construct and maintain its public highways as to render them reasonably safe for ordinary travel.” An elaborate treatise on the responsibility resting upon a municipality to keep its ■streets and sidewalks clear of snow and ice is given in 43 C. J. pars. 1799 to 1805 and 13 R. C. L. 408 and the annotated notes in 32 A. L. R. 1293. The general rule as laid down by said authorities is that a municipality, is required to exercise reasonable care to see that its streets and sidewalks are kept free from ice and snow and thereby keep them reasonably safe for travel. The question as to whether it has performed these duties is ordinarily a question for a jury’s determination. A large number of opinions are cited by said authorities,in support of said general rule. No useful purpose could be served by attempting to quote at length therefrom.
By its proposition 6 appellant contends that it was error’ for the court not to instruct the jury upon whom the burden -of proof rested. This proposition, we think, is without merit. Each of the questions propounded by the court began with the statement: “Do you find from a preponderance of the evidence.” This has been held by our courts as being the best method of charging on the burden of -proof on special issues. Federal Surety Co. v. Smith (Tex. Com. App.) 41 S.W.(2d) 210.
By its proposition 7 appellant contends that it was error for the trial court to submit issue No. 2 to the jury without instructing it what was a reasonably safe condition under the circumstances and conditions surrounding and existing at the time and place of the alleged injury. We overrule this proposition. The issue asked the jury to determine from a preponderance of the evidence whether the street adjacent to the safety zone was in a reasonably safe condition at the time Mrs. Diamond sustained her injury. The phrase, “reasonable safe condition,” is not such a technical phrase as requires the trial court to attempt to define same. No definition of said phrase could be more explicit than the phrase itself. The words used are those of common everyday use. Spurlock v. Hilburn (Tex. Civ. App.) 32 S.W.(2d) 396 (error dis.) and authorities there cited. We think the rule is well stated in the opinion by the Commission of Appeals in Robertson & Mueller v. Holden, 1 S.W.(2d) 570, as follows: “In the nature of things, the statute has not attempted to declare what ‘legal terms’ shall be explained or defined further than ‘shall be necessary to enable the jury to properly pass upon and-render a verdict on such issues.’ Reasonable necessity, considering the term or terms used, then, should be the test. Ordinary words of simple meaning, of course, need not be defined.”
 By its twelfth and last proposition, appellant contends that the portion of the judgment for $50 doctors’ bill is without support in the evidence. Its contention being that there is no evidence showing that ap-pellee incurred or agreed to pay same. We sustain this contention. The appellees did not testify relative to the doctors’ bill. Dr. Wood, the attending physician, testified that a reasonable fee for such services as he rendered would be $65 or $70. He did not, how-er, testify that he had charged appellees that or any other definite fee for his services. The rule is well settled that in cases of this nature parties can only recover such medical *1052fees as are reasonably necessary, and that' have been actually incurred and which the party has paid or has become responsible for. In response to special issues submitted, the jury found a reasonable doctors’ bill to be ¥50. It did not, however, find that appellees had become obligated to or had agreed to pay same.
For this error, the cause is reversed and remanded. Since the record shows affirmatively that only $50 is embraced in the judgment of the trial court as doctors’ bill, if appellees will file a remittitur of said $50 within fifteen days from this date, the judgment of the trial court will be reformed and affirmed. If said remittitur is not filed, the judgment will stand reversed and remanded.